[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT  OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                           APRIL 3, 2009
                                     No. 08-13304
                                                                         THOMAS K. KAHN
                               ________________________                      CLERK

                         D. C. Docket No. 07-00017-CR-JOF-2-1

UNITED STATES OF AMERICA,

                                                                            Plaintiff-Appellee,

                                             versus

LINDSEY ORR,

                                                                         Defendant-Appellant.

                               ________________________

                       Appeal from the United States District Court
                          for the Northern District of Georgia
                            _________________________

                                        (April 3, 2009)

Before TJOFLAT, ANDERSON, and STAPLETON,* Circuit Judges.

PER CURIAM:



________________
*Honorable Walter K. Stapleton, United States Circuit Judge for the Third Circuit, sitting by
designation.
      After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed. Orr’s primary argument on

appeal is his challenge to the aiding and abetting instruction for failure to explicitly

instruct the jury that the government must prove that Orr knew that his co-

defendant would carry a firearm in the Wachovia robbery, and for failure to

expressly charge the jury that the government must prove a linkage between Orr

and the gun in that robbery. Because Orr did not object during trial, our review is

for plain error. Because the instruction actually given came so close to an adequate

instruction in both respects, we have some doubt there was error. Moreover, even

if there was some error, the instruction was so nearly error-free that any error was

not obvious. Finally, Orr falls far short of showing that any error affected his

substantial rights. We reject Orr’s argument that we should completely disregard

Minton’s testimony; although he was impeached with respect to who wrote the note

found in Orr’s apartment, his testimony was corroborated in substantial respects.

Moreover, there was substantial other evidence that Orr actually carried the firearm

in the Bank of America robbery; and that, with respect to the Wachovia robbery,

that Orr knew that Minton would carry the firearm and that Orr had a sufficient

linkage to the firearm.

      Orr’s sufficiency argument, and his suppression argument are all wholly

                                           2
without merit, as is Orr’s challenge to the government’s closing argument about

witness McGlothin. As to Orr’s other challenges to the government’s arguments to

the jury, we readily conclude there was no reversible error.

      AFFIRMED.




                                          3